Filed 1/14/19; pub. order 2/1/19 (see end of opn.)




                   COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                              D074710

         Plaintiff and Respondent,

         v.                                              (Super. Ct. Nos. FWV1003144,
                                                         SCR50702, VCR6638)
VICTOR LEE ELLIS,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Bernardino County, Katrina

West, Judge. Affirmed.

         Renée Paradis, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Xavier Becerra, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, A. Natasha Cortina and Lynne G.

McGinnis, Deputy Attorneys General, for Plaintiff and Respondent.
       The instant case requires us to interpret Penal Code1 section 2085.5,

subdivision (a). That subdivision allows the California Department of Corrections and

Rehabilitation (CDCR) to deduct a portion of an inmate's prison wages if that inmate

owes a restitution fine under certain enumerated statutes. (See § 2085.5, subd. (a).)

       In 1992, Victor Lee Ellis was sentenced to prison for seven years and was

accessed a fine under section 1202.4, which qualified for garnishment under section

2085.5, subdivision (a). In 1999, Ellis finished serving his prison sentence.

       Ellis returned to prison in 2011. Under section 2085.5, subdivision (a), the CDCR

resumed deducting a portion of Ellis's prison wages based on the fine arising out of his

1992 crime. Ellis now maintains the CDCR does not have authority to garnish his prison

wages under section 2085.5, subdivision (a) because he no longer is in custody for the

1992 crime.

       We disagree with Ellis's reading of section 2085.5, subdivision (a). As such, we

affirm the superior court's order denying Ellis's motion challenging the deduction of his

prison wages.

                  FACTUAL AND PROCEDURAL BACKGROUND

       On December 14, 1992, in case number VCR6638, Ellis pled guilty to second

degree robbery and admitted he had a prior serious felony conviction. The court

sentenced Ellis to prison for seven years. As part of the sentence, the court imposed a

$5,000 restitution fine under section 1202.4. Ellis represents that he completed his



1      Statutory references are to the Penal Code unless otherwise specified.
                                             2
sentence and was discharged no later than 1999. The People do not dispute this

representation.

       On April 26, 2011, Ellis pled no contest to one count of robbery (§ 211). He also

admitted he had one prior strike conviction (§§ 667, subds. (b)-(i); 1170.12, subds. (a)-

(d)) and one prior serious felony conviction (§ 667.5, subd. (b)). Consistent with a plea

agreement, the court sentenced Ellis to prison for 15 years.

       Six years later, Ellis filed a pleading entitled "Motion to Vacate Restitution." In

that motion, he argued the CDCR could not withdraw funds from his trust account

because he had finished serving his prison term on case number VCR6638. The trial

court issued a minute order denying the motion. Ellis timely appealed.

                                       DISCUSSION

       Here, we must determine whether section 2085.5, subdivision (a) allows the

CDCR to withdraw funds from Ellis's trust account to pay a restitution fine when he is no

longer serving the prison sentence for the crime on which the restitution fee was based.

We conclude the subdivision allows the CDCR to continue to deduct a portion of Ellis's

prison wages until the restitution is paid.

       The interpretation of a statute is a question of law, subject to de novo review.

(Goodman v. Lozano (2010) 47 Cal.4th 1327, 1332.) " 'As in any case involving

statutory interpretation, our fundamental task is to determine the Legislature's intent so as

to effectuate the law's purpose.' " (People v. Cole (2006) 38 Cal.4th 964, 974-975;

People v. Murphy (2001) 25 Cal.4th 136, 142.) We examine the statutory language and

give it a plain and commonsense meaning. (Cole, supra, at p. 975.) If the statutory

                                              3
language is unambiguous, then the plain meaning controls. (Ibid.) It is only when the

language supports more than one reasonable construction that we may look to extrinsic

aids like legislative history and ostensible objectives. (Ibid.; In re Young (2004)

32 Cal.4th 900, 906.)

       Section 2085.5, subdivision (a) states:

          "If a prisoner owes a restitution fine imposed pursuant to subdivision
          (a) of Section 13967 of the Government Code, as operative prior to
          September 29, 1994, subdivision (b) of Section 730.6 of the Welfare
          and Institutions Code, or subdivision (b) of Section 1202.4 of this
          code, the secretary shall deduct a minimum of 20 percent or the
          balance owing on the fine amount, whichever is less, up to a
          maximum of 50 percent from the wages and trust account deposits of
          a prisoner, unless prohibited by federal law, and shall transfer that
          amount to the California Victim Compensation Board for deposit in
          the Restitution Fund. The amount deducted shall be credited against
          the amount owing on the fine. The sentencing court shall be
          provided a record of the payments."

       Under the subdivision, the CDCR has the authority to deduct a portion of an

inmate's wages (20 to 50 percent) if that inmate owes a restitution fine imposed under

certain enumerated statutes. Here, Ellis does not dispute that he owes a fine that was

imposed under section 1202.4, one of the enumerated statutes in section 2085.5,

subdivision (a). Nor does he dispute that he is currently an inmate in a California state

prison. However, Ellis insists that section 2085.5, subdivision (a) does not apply to him

because he is no longer serving the prison sentence for the crime under which the subject

fine was imposed. We disagree.

       Section 2085.5 "is akin to a garnishment statute; it calls for deductions from an

inmate's wages and trust account deposits of 20 percent or the amount of restitution


                                             4
outstanding, whichever amount is less (and in no case to exceed a 50 percent deduction),

in order to enforce a restitution fine or order." (In re Betts (1998) 62 Cal.App.4th 821,

825.) Section 2085.5, subdivision (a) contains two prerequisites to its application. First,

it only applies to prisoners. Second, the prisoner must owe a restitution fine imposed

pursuant to subdivision (a) of section 13967 of the Government Code, as operative prior

to September 29, 1994, subdivision (b) of section 730.6 of the Welfare and Institutions

Code, or subdivision (b) of section 1202.4. The subdivision restricts the amount the

CDCR can deduct. Also, it will not allow the CDCR to deduct any amount if such a

deduction is prohibited by federal law. After the CDCR deducts a portion of the inmate's

prison wages, the subdivision instructs the CDCR where it is to transfer those deductions

(i.e., to the California Victim Compensation Board for deposit in the Restitution Fund).

There are no other restrictions on the CDCR's authority to garnish prison wages present

in the text of subdivision (a) of section 2085.5.

       Nevertheless, Ellis argues that he no longer falls under section 2085.5,

subdivision (a). He claims that the subdivision "refers implicitly to the imposition of a

fine and not to any prior outstanding balances; the plain language of the statute thus

indicates that CDCR is not entitled to collect on an old fine connected to a prior term of

imprisonment." Similarly, he asserts "[s]ection 2085.5 by its plain meaning only

empowers the [CDCR] to collect fines connected with the current convictions of a

prisoner." Yet, Ellis does little more than make these assertions to support his position.

In reviewing the plain text of subdivision (a) of section 2085.5, we see no restriction that

limits the CDCR's authority in the manner Ellis suggests. Again, the only prerequisites

                                              5
under the statute are that Ellis be an inmate in a California correctional facility and he

owe money on a restitution fine imposed under one of a few enumerated statutes (here,

section 1202.4). The fact that he is no longer serving his sentence associated with the

offense that gave rise to the subject restitution fine is not of the moment. Indeed, there is

no language in the statute that provides the restriction that Ellis asks us to impose.

Moreover, it is not the province of this court to insert words or add provisions to an

unambiguous statute. (Hudson v. Superior Court (2017) 7 Cal.App.5th 1165, 1172.)

       In short, if Ellis still owes a portion of a qualifying fine and is an inmate in a

California prison, the CDCR can deduct a portion of his prison wages under section

2085.5, subdivision (a). Because Ellis possesses those two qualifications, the superior

court did not err in denying his motion

                                       DISPOSITION

       The order is affirmed.




                                                                     HUFFMAN, Acting P. J.

WE CONCUR:




AARON, J.




DATO, J.


                                               6
Filed 2/1/19
                           CERTIFIED FOR PUBLICATION


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                      DIVISION ONE

                                 STATE OF CALIFORNIA



THE PEOPLE,                                        D074710

        Plaintiff and Respondent,
                                                   (Super. Ct. Nos. FWV1003144,
        v.                                         SCR50702, VCR6638)

VICTOR LEE ELLIS,
                                                   ORDER CERTIFYING OPINION
        Defendant and Appellant.                   FOR PUBLICATION


THE COURT:

        The opinion in this case filed January 14, 2019, was not certified for publication.

It appearing the opinion meets the standards for publication specified in California Rules

of Court, rule 8.1105(c), the request pursuant to rule 8.1120(a) for publication is

GRANTED.


        IT IS HEREBY CERTIFIED that the opinion meets the standards for publication

specified in California Rules of Court, rule 8.1105(c); and




                                              7
      ORDERED that the words "Not to Be Published in the Official Reports" appearing

on page one of said opinion be deleted and the opinion herein be published in the Official

Reports.




                                                                 HUFFMAN, Acting P. J.


Copies to: All parties




                                            8